                                   1                                UNITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                       LAURA BUFORD,
                                   4                                                      Case No. 18-cv-04864-YGR
                                                      Plaintiff,
                                   5
                                                v.                                        CASE MANAGEMENT AND
                                   6                                                      PRETRIAL ORDER
                                       MEDICAL SOLUTIONS, L.L.C.,
                                   7
                                                      Defendant.
                                   8

                                   9         TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10         The Court hereby sets the following trial and pretrial dates:

                                  11                                   PRETRIAL SCHEDULE
                                  12   CASE MANAGEMENT CONFERENCE:                           Monday, February 3, 2020 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13   PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                       AND
                                  14                                                         Filed August 1, 2019
                                       DEFENDANT’S MOTION TO DENY CLASS
                                  15   CERTIFICATION

                                  16   OPPOSITIONS TO MOTIONS                                September 3, 2019
                                  17

                                  18   REPLIES TO MOTIONS                                    September 24, 2019
                                  19

                                  20   HEARING ON MOTIONS                                    October 22, 2019 at 2:00 p.m.

                                  21   NON-EXPERT DISCOVERY CUTOFF:                          January 17, 2020
                                  22   DISCLOSURE OF EXPERT REPORTS:
                                       ALL EXPERTS, RETAINED AND NON-RETAINED                Opening: April 1, 2020
                                  23
                                       MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: May 1, 2020
                                  24   WITH FRCP 26(A)(2)(B):

                                  25   EXPERT DISCOVERY CUTOFF:                              May 20, 2020
                                  26

                                  27

                                  28
                                   1          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing

                                   2   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All

                                   3   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

                                   4          IT IS SO ORDERED.

                                   5   Dated: January 10, 2019

                                   6                                                   ______________________________________
                                                                                       YVONNE GONZALEZ ROGERS
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
